DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 9 June 2022 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US-2002/0158873).
	Regarding claim 1:  Williamson discloses a method comprising, by a computing server ([0171] of Williamson): generating, for a virtual object defined by a geometric representation, a plurality of viewpoints surrounding the virtual object (fig 5, [0043]-[0045], and [0119]-[0122] of Williamson); generating, for each of the plurality of viewpoints, a simplified geometric representation of the virtual object based on the viewpoint, wherein the simplified geometric representation has a lower resolution than the geometric representation of the virtual object (fig 11 and [0190]-[0191] of Williamson – large imaging space simplified to a lower geometry to capture the full range of movements); receiving, from a client device, a desired viewpoint from which to view the virtual object ([0194]-[0195] of Williamson); selecting one or more viewpoints from the plurality of viewpoints based on the desired viewpoint (fig 12 and [0196] of Williamson); and sending, to the client device, rendering data including the simplified geometric representation and an associated view-dependent texture that are associated with each of the selected one or more viewpoints, the rendering data being configured for rendering an image of the virtual object from the desired viewpoint (figs 11-13, [0044], [0150], [0191], [0196], and [0198] of Williamson).
	Regarding claim 2:  Williamson discloses the method of claim 1 (as rejected above), wherein selecting the one or more viewpoints from the plurality of viewpoints based on the desired viewpoint comprises: prioritizing one or more of the plurality of viewpoints based on a relative location of the desired viewpoint with respect to the virtual object; and selecting one or more of the plurality of viewpoints based on their prioritization (figs 3-4(C1,C2), [0072]-[0074], and [0099]-[0100] of Williamson – prioritized and selected according to whether the real camera sees the object from its viewpoint).
	Regarding claim 3:  Williamson discloses the method of claim 2 (as rejected above), wherein prioritizing the one or more of the plurality of viewpoints is further based on a trajectory of a virtual camera associated with the desired viewpoint (figs 3-4(V), [0074], and [0099]-[0100] of Williamson).
	Regarding claim 4:  Williamson discloses the method of claim 1 (as rejected above), wherein, for each of the plurality of viewpoints, the simplified geometric representation is generated prior to receiving the desired viewpoint from the client device ([0191]-[0196] of Williamson – large image space is described at low resolution, and then shown in greater detail according to the user’s head orientation and position in the virtual environment).
	Regarding claim 5:  Williamson discloses the method of claim 1 (as rejected above), wherein, for each of the plurality of viewpoints, the simplified geometric representation is generated further based on a rasterization process ([0078]-[0079] of Williamson).
	Regarding claim 6:  Williamson discloses the method of claim 1 (as rejected above), further comprising: generating, for each of the selected one or more viewpoints, the view-dependent texture associated with the simplified geometric representation in response to selecting the one or more viewpoints from the plurality of viewpoints ([0044]-[0045], and [0150] of Williamson – generating texture and other features according to virtual viewpoint).
	Regarding claim 7:  Williamson discloses the method of claim 6 (as rejected above), wherein, for each of the selected one or more viewpoints, the view-dependent texture is generated from the selected viewpoint based on lighting conditions within a virtual environment ([0044], [0052], [0146], and [0168] of Williamson – 3D structure, including texture and other features, is generated based on lighting conditions, among other factors).
	Regarding claim 10:  Williamson discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed ([0038]-[0040] of Williamson) to: generate, for a virtual object defined by a geometric representation, a plurality of viewpoints surrounding the virtual object (fig 5, [0043]-[0045], and [0119]-[0122] of Williamson); generate, for each of the plurality of viewpoints, a simplified geometric representation of the virtual object based on the viewpoint, wherein the simplified geometric representation has a lower resolution than the geometric representation of the virtual object (fig 11 and [0190]-[0191] of Williamson – large imaging space simplified to a lower geometry to capture the full range of movements); receive, from a client device, a desired viewpoint from which to view the virtual object ([0194]-[0195] of Williamson); select one or more viewpoints from the plurality of viewpoints based on the desired viewpoint (fig 12 and [0196] of Williamson); and send, to the client device, rendering data including the simplified geometric representation and an associated view-dependent texture that are associated with each of the selected one or more viewpoints, the rendering data being configured for rendering an image of the virtual object from the desired viewpoint (figs 11-13, [0044], [0150], [0191], [0196], and [0198] of Williamson).
	Regarding claim 11:  Williamson discloses the one or more computer-readable non-transitory storage media of claim 10 (as rejected above), wherein selecting the one or more viewpoints from the plurality of viewpoints based on the desired viewpoint comprises: prioritizing one or more of the plurality of viewpoints based on a relative location of the desired viewpoint with respect to the virtual object; and selecting one or more of the plurality of viewpoints based on their prioritization (figs 3-4(C1,C2), [0072]-[0074], and [0099]-[0100] of Williamson – prioritized and selected according to whether the real camera sees the object from its viewpoint).
	Regarding claim 12:  Williamson discloses the one or more computer-readable non-transitory storage media of claim 10 (as rejected above), wherein, for each of the plurality of viewpoints, the simplified geometric representation is generated prior to receiving the desired viewpoint from the client device ([0191]-[0196] of Williamson – large image space is described at low resolution, and then shown in greater detail according to the user’s head orientation and position in the virtual environment).
	Regarding claim 13:  Williamson discloses the one or more computer-readable non-transitory storage media of claim 10 (as rejected above), wherein the software is further operable when executed to: generate, for each of the selected one or more viewpoints, the view-dependent texture associated with the simplified geometric representation in response to selecting the one or more viewpoints from the plurality of viewpoints ([0044]-[0045], and [0150] of Williamson – generating texture and other features according to virtual viewpoint).
	Regarding claim 14:  Williamson discloses the one or more computer-readable non-transitory storage media of claim 13 (as rejected above), wherein, for each of the selected one or more viewpoints, the view-dependent texture is generated from the selected viewpoint based on lighting conditions within a virtual environment ([0044], [0052], [0146], and [0168] of Williamson – 3D structure, including texture and other features, is generated based on lighting conditions, among other factors).
	Regarding claim 16:  Williamson discloses a system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions that when executed by the one or more processors (fig 1, [0038]-[0040], and [0047] of Williamson – computer system with stored software for executing the necessary functions), cause the system to perform: generate, for a virtual object defined by a geometric representation, a plurality of viewpoints surrounding the virtual object (fig 5, [0043]-[0045], and [0119]-[0122] of Williamson); generate, for each of the plurality of viewpoints, a simplified geometric representation of the virtual object based on the viewpoint, wherein the simplified geometric representation has a lower resolution than the geometric representation of the virtual object (fig 11 and [0190]-[0191] of Williamson – large imaging space simplified to a lower geometry to capture the full range of movements); receive, from a client device, a desired viewpoint from which to view the virtual object ([0194]-[0195] of Williamson); select one or more viewpoints from the plurality of viewpoints based on the desired viewpoint (fig 12 and [0196] of Williamson); and send, to the client device, rendering data including the simplified geometric representation and an associated view-dependent texture that are associated with each of the selected one or more viewpoints, the rendering data being configured for rendering an image of the virtual object from the desired viewpoint (figs 11-13, [0044], [0150], [0191], [0196], and [0198] of Williamson).
	Regarding claim 17:  Williamson discloses the system of claim 16 (as rejected above), wherein selecting the one or more viewpoints from the plurality of viewpoints based on the desired viewpoint comprises: prioritizing one or more of the plurality of viewpoints based on a relative location of the desired viewpoint with respect to the virtual object; and selecting one or more of the plurality of viewpoints based on their prioritization (figs 3-4(C1,C2), [0072]-[0074], and [0099]-[0100] of Williamson – prioritized and selected according to whether the real camera sees the object from its viewpoint).
	Regarding claim 18:  Williamson discloses the system of claim 16 (as rejected above), wherein, for each of the plurality of viewpoints, the simplified geometric representation is generated prior to receiving the desired viewpoint from the client device ([0191]-[0196] of Williamson – large image space is described at low resolution, and then shown in greater detail according to the user’s head orientation and position in the virtual environment).
	Regarding claim 19:  Williamson discloses the system of claim 16 (as rejected above), wherein the one or more computer-readable non-transitory storage media further comprise instructions that when executed by the one or more processors, cause the system to perform: generate, for each of the selected one or more viewpoints, the view-dependent texture associated with the simplified geometric representation in response to selecting the one or more viewpoints from the plurality of viewpoints ([0044]-[0045], and [0150] of Williamson – generating texture and other features according to virtual viewpoint).
	Regarding claim 20:  Williamson discloses the system of claim 19 (as rejected above), wherein, for each of the selected one or more viewpoints, the view-dependent texture is generated from the selected viewpoint based on lighting conditions within a virtual environment ([0044], [0052], [0146], and [0168] of Williamson – 3D structure, including texture and other features, is generated based on lighting conditions, among other factors).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US-2002/0158873) in view of Zou (US-2014/0267248).
	Regarding claim 8:  Williamson discloses the method of claim 1 (as rejected above).  Williamson does not disclose generating a shadow texture of the virtual object based on lighting conditions within a virtual environment, and wherein the rendering data further includes the shadow texture.
	Zou discloses generating a shadow texture of the virtual object based on lighting conditions within a virtual environment ([0027] and [0048] of Zou), and wherein the rendering data further includes the shadow texture ([0006] and claim 1 of Zou).
	Williamson and Zou are analogous art because they are from the same field of endeavor, namely 3D virtual reality modeling and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a shadow texture of the virtual object based on lighting conditions within a virtual environment, and have the rendering data further include the shadow texture, as taught by Zou.  The motivation for doing so would have been to provide a more realistic-looking virtual environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williamson according to the relied-upon teachings of Zou to obtain the invention as specified in claim 8.
	Regarding claim 9:  Williamson in view of Zou discloses the method of claim 8 (as rejected above), wherein the shadow texture of the virtual object is generated in response to detecting a change in the lighting conditions within the virtual environment ([0044], [0052], [0146], and [0168] of Williamson – 3D structure, including texture and other features, is generated based on lighting conditions, among other factors).
	Regarding claim 15:  Williamson discloses the one or more computer-readable non-transitory storage media of claim 10 (as rejected above).  Williamson does not disclose wherein the software is further operable when executed to: generate a shadow texture of the virtual object based on lighting conditions within a virtual environment, and wherein the rendering data further includes the shadow texture.
	Zou discloses wherein the software is further operable when executed to: generate a shadow texture of the virtual object based on lighting conditions within a virtual environment ([0027] and [0048] of Zou), and wherein the rendering data further includes the shadow texture ([0006] and claim 1 of Zou).
	Williamson and Zou are analogous art because they are from the same field of endeavor, namely 3D virtual reality modeling and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a shadow texture of the virtual object based on lighting conditions within a virtual environment, and have the rendering data further include the shadow texture, as taught by Zou.  The motivation for doing so would have been to provide a more realistic-looking virtual environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williamson according to the relied-upon teachings of Zou to obtain the invention as specified in claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616